Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 rejected under 35 U.S.C. 101 because claim 14 is not limited to tangible embodiments.  In view of Applicant’s disclosure, specification page 13, paragraph 60, the medium is not limited to tangible embodiments (“… including but not limited to …”).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory. Applicant can overcome this rejection by amending the claim with phrase “non-transitory”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morovic et al (WO2016/1736301; hereinafter Morovic).

As per claim 1, Morovic discloses a method comprising: 

receiving, at a processor, a plurality of property parameter sets representing attainable property combinations in additive manufacturing and being associated with print material descriptions [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; receive data defining the three-dimensional object; a structural volume coverage representation for the three-dimensional object is obtained; material properties, specific material use, production material; discrete material formation instructions], 

receiving, at the processor, a constraint of a first property of the property parameter sets [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; a threshold value acts as a constraint]; and 

determining, by the processor, a hull of a property mapping resource for use in determining additive manufacturing instructions for generating an object in which the first [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; “In other cases, a resultant three-dimensional halftone threshold matrix may be generated at a different resolution to the structural volume coverage representation, e.g. by mapping a value generated based on a single structural volume coverage vector to multiple volumes in the resultant three-dimensional halftone threshold matrix or by combining values for multiple structural volume coverage vectors.”; “The halftone generator 110 is arranged to receive data 130 defining the three-dimensional object and to output discrete instructions 140 for at least one production material.”; generating various control instructions].


As per claim 10, Morovic discloses processing apparatus comprising: 

a memory storing a plurality of attainable property parameter combinations in object generation [Fig. 1-2, 5-6; para 0011-0019, 0025, 0029, 0032-0035, 0043, 0045-0046; a deposit controller 200 and a memory 225; “The electronic data structure 700 may be stored in a non-transitory computer-readable storage medium, …”]; 

an interface to receive an object property specification in relation to a property [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; an interface is inherent to a 3D printing computing system; “… a user may submit the data 130 defining the three-dimensional object …”]; and 


determine, for the plurality of attainable property parameter combinations, a hull defining a property gamut [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; “… by mapping a value generated …”; “… object property values …”]; 

determine a hull of a modified property gamut meeting the object property specification [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046, 0049; a coalescing modifier agent; modify a halftone]; and 

determine, based on the modified property gamut, a property mapping resource complying with the object property specification [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; “… by mapping a value generated …”; “… object property values …”].


As per claim 14, Morovic discloses a machine readable medium storing instructions which, when executed by a processor, cause the processor to: 

determine, from an object property gamut, a reduced gamut hull in which a property of the object property gamut is constrained [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; re-design or re-generate the object model that is optimized for best 3D print]; 

[Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; inherent to the system as it will need to populate the reduced gamut hull with a plurality of predetermined attainable property parameter combinations of object generation in order to manufacture the required 3D object]; and 

provide the populated reduced gamut hull as a mapping resource [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; clearly the generated three-dimension matrix,  “… by mapping a value generated …”, and  “… object property values …” are used].


As per claim 2, Morovic discloses wherein: the property parameter sets are provided in an N-dimensional matrix, where N is a number of properties for which property parameters are provided [Fig. 7; para 0043-0044]; and determining the property mapping resource comprises determining an N-dimensional convex hull of a property gamut and determining a reduced N- dimensional convex hull satisfying the constraint [Fig. 7; para 0043-0044].

As per claim 3, Morovic discloses wherein deternmining the reduced N- dimensional convex hull comprises: determining an M by N matrix A_, where M is a number of rows corresponding to a number of properties for which a constraint is received [Fig. 3-4, 7; para 0030-0033, 0043-0044]; determining an M by I matrix b_, comprising at least one constraint; [Fig. 3-4, 7; para 0030-0033, 0043-0044].

As per claim 4, Morovic discloses in which an upper and lower constraint is applied by determining two M by I matrices b_(1) and b_(2) [Fig. 3-4, 7; para 0030-0033, 0043-0044].

As per claim 5, Morovic discloses further comprising computing vertices of the reduced N-dimensional convex hull [Fig. 7-8].

As per claim 6, Morovic discloses wherein: determining the property mapping resource further comprising identifying the print material descriptions within the N-dimensional matrix which satisfy the constraint [Fig. 3-4, 7; para 0030-0033, 0036, 0043-0044, 0048-0049; print material]; and combining the reduced N-dimensional convex hull and the identified print material descriptions [Fig. 3-4, 7; para 0030-0033, 0036, 0043-0044, 0048-0049; print material].

As per claim 7, Morovic discloses further comprising: receiving data representing a three-dimensional object to be generated by an additive manufacturing apparatus, the data composing an object property description [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; receive data defining the three-dimensional object]; and mapping the data using the property mapping resource to determine object generation instructions specifying print materials to be used in additive manufacturing [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; clearly the generated three-dimension matrix,  “… by mapping a value generated …”, and  “… object property values …” are used].

As per claim 8, Morovic discloses further comprising generating an object according to the instructions [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; clearly generating an object according to the instructions].

As per claim 9, Morovic discloses in which the property parameter sets comprise a color parameter and a mechanical property parameter, and wherein the constraint is a constraint of a mechanical property parameter [para 0001, 0017, 023, 0028; “It may be desired to produce a three-dimensional object with at least one property, such as color, mechanical and/or structural properties.”].

As per claim 11, Morovic discloses wherein the interlace is further to receive data representing a three-dimensional object to be generated by an additive manufacturing apparatus, the data comprising an object property description [Fig. 1-2, 5-6; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; an interface is inherent to a 3D printing computing system; “… a user may submit the data 130 defining the three-dimensional object …”]; and the processing apparatus further comprises a control data module to generate control data to cause an object generation apparatus to generate an object using the object property description and the property mapping resource [Fig. 1-2, 5-6; para 0025, 0027-0029; embedded controller; deposit controller].

As per claim 12, Morovic discloses further comprising a print control module, the print control module being to control a three-dimensional object generation apparatus to generate a three-dimensional object according to the control data [Fig. 1-2, 5-6; para 0025, 0027-0029; embedded controller; deposit controller].

As per claim 13, Morovic discloses in which the memory stores a property mapping resource which associates at least one property in an object description with at least one print material description [Fig. 1-2, 5-8; para 0011-0019, 0029, 0032-0035, 0043, 0045-0046; clearly the generated three-dimension matrix,  “… by mapping a value generated …”, and  “… object property values …” are used].

As per claim 15, Morovic discloses storing further instructions which, when executed by a processor, cause the processor to determine the reduced gamut hull using interpolation of predetermined attainable property parameter combinations [para 0036-0038; using interpolation].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.